Cullen, J.
(dissenting):
I concur with Mr; Justice Bradley that the term “ collision,” as used in this policy, should not be confined to what may be regarded as its strict nautical and legal acceptation; but I am of opinion that even in the broadest use of the term, colloquially or otherwise, “ collision ” would not be understood as including the injury which happened to the vessel which was being towed by the vessel covered by this policy. To my mind, “ collision ” would only include contact with or impact upon foreign bodies' present in the water, and not even to every case of that kind. Here the injury was occasioned by the attempt to pass through a field of floating ice due to the temperature of the water. It was the condition of the very medium in which the vessel was being navigated that produced the loss. In this respect it seems to me to be a case similar to an injury produced by the waves or the storm. I concede that contact with an iceberg would be a collision and ordinarily so described; but the case of an iceberg is different. While it is true that the object consists solely of frozen water, as in . the present case, still, under the circumstances in which it is found in the- open sea, it is practically a foreign substance, the same as a wreck or a vessel. A collision is the unexpected or, at least, the unintended. Here, if not intended, it was expected that the vessel should strike the ice, though it was equally expected that the vessel would be able to withstand the blows it.might receive. . The ferry boats at many points on the Hudson river-between New York and Albany are compelled, at times in the winter, to force their way through solid sheets of ice. If, in this work, the vessel was sunk, I think no one would speak of it as-a,destruction by collision, nor would the term be used where a vessel' at anchor was caught by ice which might form around it. In all these cases, I think that the *163injury would be considered as caused by the sea itself as distinguished from collision. I am not able in the brief time at my disposal to formulate accurately the distinction I have in mind, nor am I prepared to say that it would be possible, even with opportunity, to lay down a rule that would cover all cases. I am not able, however, to free my mind from the notion that there is a clear •distinction between the cause of the injury in this case and any that would be included within the term “ collision.”
Judgment reversed and new trial granted, costs to abide the event.